Name: Commission Decision of 19 January 1978 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to industrial and occupational clothing of mixed synthetic textile fibres and of cotton for men and women, falling within heading Nos ex 61.01 and ex 61.02 of the Common Customs Tariff, originating in Hong Kong and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-03-03

 nan